Serial: 134468
                          IN THE SUPREME COURT OF MISSISSIPPI

                                        No. 2005-IA-00747-SCT


DIANE M. GARTRELL, LISA LEANN                                                        Appellants
(GARTRELL) JOHNSEY, AND JODEY
JON GARTRELL

v.

M. KAY GARTRELL (a/k/a KAY                                                             Appellee
GARTRELL KIRSCHNER)


                                                ORDER


¶1.     This matter is before the en banc Court on the Appellants’ Interlocutory Appeal from

the    DeSoto County Chancery Court’s Order Granting Commission to take Out-of-State

Deposition of the natural father of two adult adopted children.    After full consideration of the

record before us, we find as follows:

¶2.     On March 3, 2005, M. Kay Gartrell filed a Petition for Commission in an heirship

action, requesting the chancellor to issue a subpoena to George Joseph Weiss, a resident of

the state of Arizona, for a deposition to determine whether Weiss consented to the adoption

of his natural children, Lisa and Jodey, in 1984.       The chancellor granted the commission,

stating the Arizona court clerk shall issue a subpoena to Weiss, compelling him to appear at

the law office of a Phoenix, Arizona, attorney on March 31, 2005. There was no indication in

the record that notice of the filing, or the granting of the commission was given to anyone

prior to the entry of the chancellor’s order.
¶3.     Lisa, then age 16, and Jodey, then age 18, were adopted in DeSoto County by their step-

father William Gartrell, III, the husband of their natural mother, Diane M. Gartrell, on

November 15, 1984.         At the time of the adoption proceedings, Diane attempted to notify

Weiss at an address in Michigan, and by publication in DeSoto County, but despite her efforts

to notify him, Weiss was not present at the adoption proceedings.             In the intervening twenty

years, no questions arose regarding the legality of the adoptions.

¶4.     The Appellant herein, Diane M. Gartrell, in her capacity as executrix of the estate of

William Gartrell, and the adopted children filed a Motion to Quash the subpoena on March 16,

and attached an Affidavit from Weiss, dated March 22, 2005, in which he stated, in pertinent

part:

        2. I am the natural father of Jodey Jon Gartrell and Lisa LeAnn Gartrell
        Johnsey.

        3. I was aware of, and consented to, the adoption proceedings wherein
        William C. Gartrell, III, adopted my natural children, Jodey Jon Gartrell
        and Lisa LeAnn Gartrell Johnsey.

        4. I do not now, nor have I ever, objected to the adoption of Jodey Jon
        Gartrell and Lisa LeAnn Gartrell Johnsey by William C. Gartrell, III.

After two hearings on the motion to quash, the chancellor granted the commission.

¶5.     Subsequent to this Court’s granting the interlocutory appeal, Kay filed an affidavit and

notice of waiver of the commission and withdrawal of the subpoena to take Weiss’s deposition

in the trial court as well as a motion to dismiss this appeal as moot.       Diane asked this Court

to deny dismissal, on the basis of the “capable of repetition but evading review” exception to

the mootness doctrine. We denied the motion to dismiss at that time, to allow full briefing and

consideration of the arguments.


                                                    2
¶6.     This Court only has jurisdiction to hear one issue:       the chancellor’s grant of the

commission.    The other issues raised by the parties, including but not limited to: (1) Diane’s

assertion that Kay lacks standing and the capacity to challenge the adoptions and (2) Kay’s

assertion that Diane and the adopted children lack standing to challenge her taking Weiss’s

deposition, are not properly before us on interlocutory appeal.

¶7.     As to the issue of Weiss’s deposition, this Court will not hear that issue because it has

become moot and does not fall within an exception to the mootness doctrine.           This Court

cannot entertain an appeal where there is no actual controversy. McDaniel v. Hurt, 92 Miss.
197, 41 So. 381 (1907). If an appeal involves questions about rights which no longer exist, the

appeal will be dismissed. Id. at 198, 41 So. at 381. See also Allred v. Webb 641 So. 2d
1218, 1220 (Miss. 1994).         This Court’s review should not be allowed for the purpose of

settling abstract or academic questions, and this Court has no power to issue advisory opinions.

Id.

¶8.     Where relief, other than an injunction, is sought, a case is moot so long as a judgment

on the merits, if rendered, would be of no practical benefit to the plaintiff or detriment to the

defendant. Miss. High Sch. Activities Ass’n, Inc. v. Coleman, 631 So. 2d 768, 773 (Miss.

1994) (citing C&D Inv. Co. v. Gulf Transp. Co., 526 So. 2d 526, 528 (Miss. 1988)). If that

is the case, then the appeal is moot, and this Court will not adjudicate moot questions. Allred,

641 So. 2d at 1220.

¶9.     In filing her affidavit and notice of waiver, Kay has renounced the right granted to her

by the chancellor. In doing so, the right that once existed has ceased to exist. Vick v. City of

Vicksburg, 2 Miss. (1 Howard) 379, 440, 1837 WL 1067 at * 21 (1837) (no right once

                                                    3
solemnly renounced can be reclaimed).             Any action taken by this Court, in affirming or

reversing the chancellor’s decision, would be of no consequence to either party.        Any review

undertaken by this Court as to this issue will not resolve a live dispute that could result in a

benefit to the plaintiff or a detriment to the defendant and thus it is merely an academic

exercise. Therefore, this appeal is moot.

¶10.    Accordingly, the Court finds that the motion to dismiss the appeal as moot is well taken

and should be granted.       Further, the Court finds that order which initially denied that motion,

at the time we granted interlocutory appeal, should be vacated.

¶11.    IT IS, THEREFORE, ORDERED that this interlocutory appeal is dismissed as moot

with the parties to bear their own costs.

¶12.    IT IS FURTHER ORDERED that the order which initially denied the motion to dismiss,

at the time we granted interlocutory appeal, is vacated.

¶13.    SO ORDERED, this the                day of August, 2006.




                                                      KAY B. COBB, PRESIDING JUSTICE
                                                      FOR THE COURT


SMITH, C. J., WALLER, P. J., DIAZ, EASLEY, CARLSON,
GRAVES, DICKINSON AND RANDOLPH, JJ., CONCUR.




                                                     4